t c memo united_states tax_court florida industries investment corporation and subsidiaries petitioners v commissioner of internal revenue respondent docket no filed date kenton v sands for petitioners charles baer for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined deficiencies in additions under sec_6651 to and accuracy-related ‘a111 section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure - - penalties under sec_6662 on petitioners' federal_income_tax tax as follows taxable accuracy- year ended deficiency addition_to_tax related penalty date dollar_figure dollar_figure dollar_figure date big_number big_number big_number date big_number big_number big_number the issues remaining for decision are are petitioners entitled to nonrecognition treatment under sec_1031 with respect to certain gains realized by petitioner orlando industrial properties inc oip during the taxable_year ended date as a result of the disposi- tion of certain real_estate interests we hold that they are not are petitioners entitled to nonrecognition treatment under sec_1033 with respect to certain gain realized by oip during the taxable_year ended date as a result of the condemnation of certain real_property we hold that they are not are petitioners liable for the addition_to_tax under sec_6651 for each of the taxable years at issue except - - the taxable_year ended date we hold that they are are petitioners liable for the accuracy-related_penalty under sec_6662 for each of the taxable years at issue except the taxable_year ended date we hold that they are findings_of_fact some of the facts have been stipulated and are so found petitioner florida industries investment corporation fiic had its principal_place_of_business in orlando florida at the time the petition was filed at all relevant times fiic was the common parent of an affiliated_group within the meaning of sec_1504 that group included inter alia oip indian river farms inc irf and canti carriage company ccc throughout the taxable years at issue william canty mr canty was the sole stockholder of fiic which owned percent of the outstanding_stock of oip irf and ccc and he also was the president of inter alia fiic and each of those subsidiaries of fiic at all relevant times the principal business activity of both oip and irf was real_estate investment and development and the principal business activity of ccc was auto sales although respondent made determinations with respect to petitioners’ taxable_year ended date those determina-- tions did not result in a deficiency and respondent made no determinations under sec_665l1 a and a for that year q4e- mr canty negotiated all real_estate transactions on behalf of fiic oip and other petitioners involved in real_estate investment as far as mr canty was concerned such negotiations were not final until a real_estate deal was actually closed when one of the petitioners was interested in buying certain real_property as a negotiating tactic mr canty sometimes intention- ally stalled the closing even after a real_estate contract had been signed that was because mr canty believed that such a stalling tactic tended to lower the purchase_price petitioners filed consolidated u s_corporation income_tax returns consolidated_returns for the taxable years ended date date date and date on date date novem-- ber and date respectively each of those consolidated_returns was signed by c riggs mr riggs as return preparer claimed sec_1031 real_estate transactions on date pursuant to a joint_venture agree- ment oip xway inc xway a florida corporation and alpha trust alpha a florida trust formed a joint_venture under the name interstate park interstate the joint venturers formed interstate in order to inter alia acquire and develop certain commercial real_property located in orlando florida commercial real_property that oip was in the process of purchasing from the school board_of orange county florida school board in - - connection with that purchase oip was required to give the school board a purchase_money_mortgage in the amount of dollar_figure oip's purchase_money_mortgage oip and alpha each acquired a 25-percent interest in inter- state and xway acquired the remaining 50-percent interest in that joint_venture oip acquired its 25-percent interest in interstate by contributing to it the commercial real_property in return interstate agreed to assume and pay oip's purchase_money_mortgage alpha and xway acquired their respective percent and 50-percent interests in interstate by agreeing to guarantee the indebtedness assumed by interstate interstate undertook to develop and improve the commercial real_property it subdivided that property into several commer- cial lots commercial lots and installed streets and utilities on those lots thereafter on date oip and alpha agreed to redeem and surrender their respective interests in interstate in order to effect those agreements interstate deeded to oip commercial lot sec_11 and sec_12 lot sec_11 and sec_12 and oip assumed its share of interstate's liabilities by executing a note in the amount of dollar_figure oip's dollar_figure note and inter- state deeded to alpha certain other commercial lots and alpha agreed to assume its share of interstate's liabilities at the time of the redemptions of the respective interests of oip and alpha in interstate and the dissolution of interstate as a joint_venture a contract of sale between interstate and - - orange county mental health services health services was in effect under which interstate agreed to sell commercial lots and lots and to health services in order to preserve the rights of interstate's joint venturers in that pending sale on date those joint venturers established a_trust interstate trust to which interstate guitclaimed lots and and in which oip and alpha each held a 25-percent and xway held a 50-percent beneficial_interest on the same date oip alpha and xway entered into an addendum to the trust agreement which created the interstate trust that addendum provided that if the sale of lots and to health services were not completed by date the contract of sale between interstate and health services with respect to those lots would be terminated the interstate trust would be dissolved and specified portions of lots and would be deeded to oip alpha and xway as beneficiaries of that trust on date interstate purchased from oip lot sec_11 and sec_12 for dollar_figure dollar_figure purchase_price and xway purchased from oip oip's 25-percent interests in lots and for dollar_figure dollar_figure purchase_price mr canty and oip wanted to structure the foregoing sales so as to qualify under section although interstate the joint_venture was dissolved after two of the three joint venturers redeemed their interests therein on date xway the remaining joint venturer and sole owner of interstate after those redemptions decided to use the name interstate when it purchased lot sec_11 and sec_12 from oip - but they did not so advise mr riggs petitioners' return preparer until he was asked to prepare petitioners' consolidated_return for the taxable_year ended date interstate paid the dollar_figure purchase_price for oip's lot sec_11 and sec_12 by accepting oip's assignment to it of oip's dollar_figure note and delivering funds equal to the balance of the dollar_figure purchase_price ie dollar_figure to the bank of winter park bank in its capacity as the escrow agent under an agreement entitled exchange escrow security_agreement escrow agreement xway paid the dollar_figure purchase_price for oip's 25-percent interests in lots and by delivering funds in that amount to the bank in its capacity as the escrow agent under the escrow agreement the escrow agreement was entered into on date among interstate as the buyer of oip's lot sec_11 and sec_12 and oip's 25-percent interests in lots and oip as the seller there- of and the bank as the escrow agent the escrow agreement provided in pertinent part whereas pursuant to that certain contract for sale and purchase by and between exchangor oip as seller and buyer interstate dated the day of july the contract exchangor agreed to ex- change or sell certain real_property oip's lot sec_11 and sec_12 and oip's 25-percent interests in lots and x hereinafter referred to as the property and whereas pursuant to the terms of the contract buyer has agreed to cooperate with exchangor in effect- ing a like_kind exchange pursuant to the provisions xway decided to use the name interstate when it entered into the escrow agreement see supra note of sec_1031 of the internal_revenue_code_of_1986 with respect to the property and whereas exchangor is in the process of identify- ing a parcel or parcels of real_property to be acquired by buyer hereinafter referred to as the like_kind property which like_kind property if acquired will be exchanged by buyer with exchangor for the property and whereas pursuant to the contract buyer has of even date herewith acquired the property from exchang- or and whereas pursuant to the contract the total pur- chase price for the property after non cash adjust- ments prorations and allocation of expenses but without regard to buyer's costs and expenses would be dollar_figure consisting of dollar_figure due from inter- state with respect to its purchase of oip's lot sec_11 and sec_12 and dollar_figure due from interstate with respect to its purchase of oip's 25-percent interests in lots and which sum shall hereinafter be referred to as the escrow deposit and whereas buyer exchangor and escrow agent have agreed that buyer shall deliver or cause to be deliv- ered the escrow fund to escrow agent and escrow agent shall hold and disburse the escrow fund as agent for buyer pursuant to the terms and conditions hereinafter set forth now therefore the parties hereto agree as follows recitals the recitations of fact and all other matters set forth in the whereas clauses above are true and correct and are incorporated herein escrow deposit simultaneously with the execution of this agreement as security for buyer's obligations under this escrow agreement and under the contract regarding cooperating in effecting like_kind_exchanges by executing assignable contracts for acquir- ing exchange property or properties from the owner s thereof hereinafter referred to as the owner buyer has delivered or caused to be delivered the escrow deposit to escrow agent which escrow deposit shall be deposited by escrow agent within two business days from the date of this agreement in an interest bearing account at the bank of winter park all interest or other returns earned there- on shall belong to buyer and shall be held in such account by the escrow agent as further security for buyer's obligations under this escrow agreement and under the contract regarding cooperating and effecting like_kind_exchanges the escrow deposit together with any additional_amounts hereafter contributed by buyer to the escrow agent hereunder and all interest or other return earned thereon are hereinafter collectively referred to as the escrow fund the escrow fund shall be paid and disbursed in accordance with the provisions of paragraph below provided however the escrow agent shall have no duty to investigate or otherwise determine whether any of the provisions stipulations or conditions contained in said paragraph have been met or complied with and the only duties of the escrow agent with respect to disbursement of the escrow fund shall be to disburse the same upon three days prior written notice from buyer and exchangor to the escrow agent which disbursement by the escrow agent shall be in accordance with such written notice xk kek authenticity of notice for all purposes of this agreement john hefferan is hereby authorized to act as agent for buyer and w a canty is hereby autho- rized to act as agent for exchangor any notice given to or made by said persons shall be deemed given to or made by the respective parties escrow agent shall have no duty_of independent investigation or duty to verify the authority of either john hefferan or w a canty to provide such written notice as aforesaid xk kek like_kind exchange buyer and exchangor agree to the following provisions and further agree that the escrow fund shall be disbursed to meet buyer's obliga- tions to exchangor in accordance with the following provisions of this paragraph a identification of like_kind property by exchangor exchangor may at any time within forty- five days after the date hereof hereinafter referred to as the closing date identify as con- templated by sec_1031 of the code and the -- - treasury regulations promulgated thereunder the like_kind property by notifying buyer in writing of the identity of the like_kind property b buyer to enter into assignable contract to acquire identified like_kind property upon identifi- cation of such like_kind property as provided in a above buyer agrees to execute a contract with the owner thereof providing for the acquisition by buyer or his assigns of the like_kind property upon terms and conditions acceptable to and approved in writing by exchangor which contract shall be executed by buyer within three days following the receipt by buyer of written direction from exchangor to execute said con- tract it is agreed that buyer shall not be required to execute a contract for the acquisition of the like_kind property unless buyer's total potential liability upon default under said contract does not exceed an amount egqual to the agreed amount as hereinafter defined payable with respect to such like_kind prop- erty buyer will simultaneously assign any such con- tract to exchangor which will close in its own name buyer will expend the escrow funds to complete the purchase of the exchange properties in exchangor's name d disposition of funds if some or all like_kind properties are not acquired in the event that the non simultaneous like_kind exchange of the exchange prop- erty contemplated hereunder is not consummated in whole or in part in accordance with the provisions of this paragraph buyer and exchangor agree that the escrow agent shall distribute the escrow fund as follows in the event exchangor does not identify all or any of the like_kind property within the forty-five day period referred to in a above then exchang- or shall notify buyer in writing at any time after the expiration of such forty-five day period and buyer within three business days of receipt of said written notice shall cause escrow agent to pay to exchangor an amount equal to the agreed amount if any portion of the agreed amount has not been expended by buyer at the expiration of the one hundred eighty day period after date and has not previously been paid_by escrow agent or buyer to exchangor under above such unpaid portion shall be paid_by escrow agent to exchangor no later than five business days after the expiration of such period any funds held by the escrow agent hereunder after making the distributions provided for in subpara- graph sec_5 and above shall be paid to buyer within five days after expiration of the one hun- dred eighty day period referred to above e defined terms for purposes of this para- graph as used in subparagraph sec_5 and d the term agreed amount shall mean an amount equal to the sum of the net cash decreased by any portion thereof previously expended or required under this paragraph to be expended by the buyer for other like_kind property together with the growth factor attributable thereto or otherwise paid from the escrow fund at the direction of buyer to exchangor together with the growth factor attributable there- to pursuant to this paragraph the modified net cash plus a growth factor equal to an amount determined by multiplying the modified net cash by the product which results from multiplying by the actual number of days from the date of the closing provided for in paragraph hereof to the date of the acquisi- tion by buyer of the like_kind property from the owner as contemplated hereunder to be determined as used in subparagraph d the term agreed amount shall mean an amount equal to the sum of the net cash decreased by any portion thereof previ- ously expended from the escrow fund at the direction of buyer for other like_kind property together with the growth factor attributable thereto or otherwise paid from the escrow fund to exchangor pursuant to this paragraph the modified net cash plus a growth factor equal to an amount determined by multiplying the modified net cash by the product which results from multiplying by the actual number of days from the closing date to the date the amounts due exchangor as provided for in subparagraph d are paid to exchangor to be determined net cash shall mean the portion of the total purchase_price that would have been payable under the contract by buyer to seller for the exchange prop- erty if buyer had acquired such exchange property for cash rather than pursuant to a nonsimultaneous ex- change adjusted for all applicable credits adjust- ments and prorations but excluding buyer's closing costs and expenses miscellaneous provisions the following miscellaneous provisions all apply to this agreement e amendment and modification the parties may amend modify or supplement this agreement only in the form of a written_agreement signed by all the parties after the escrow agreement was entered into on date the parties to that agreement never amended modified or supple- mented it by signing a written_agreement to that effect as required by paragraph e of the escrow agreement the escrow agreement was signed on behalf of oip by mr canty as its president on behalf of interstate by the secretary and treasurer of xway which was the sole owner of interstate and on behalf of the bank by the bank's president john hefferan mr hefferan also signed the escrow agreement as trustee for interstate park joint_venture interstate's trustee it was mr canty who asked mr hefferan to sign the escrow agreement as interstate's trustee and mr hefferan agreed to do so even though mr hefferan was not familiar with either interstate or xway and did not know bernard kaplan mr kaplan the president of xway who controlled interstate after oip and alpha redeemed their respective interests in that joint_venture and who was the person with whom mr canty acting on behalf of oip dealt mr hefferan who is an attorney has known mr canty for approximately years and has had numerous contacts with him during that time including doing legal work for various compa- nies or partnerships in which mr canty had some direct or indirect interests and to a lesser extent for mr canty person- ally since mr hefferan has represented mr canty and certain entities in which he had interests including certain of the petitioners herein with respect to at least separate matters on date while the escrow agreement was in effect oip made a contribution to mr hefferan's election campaign account in signing the escrow agreement as interstate's trustee mr hefferan understood that he was acting as the trustee for inter- state of funds that it was depositing into the bank under the escrow agreement and that were to be used to pay for the purchase of property designated by oip mr hefferan further understood that his primary duty to interstate under the escrow agreement was to sign contracts to buy property which were brought to him by either interstate or oip but which in fact were usually presented to him by mr canty as oip's agent the escrow agree- ment was silent as to the standard to be used by mr hefferan in approving contracts to buy property that were presented to him however mr hefferan understood from reading that agreement that -- mr kaplan who was acting on behalf of interstate acquired certain properties from mr canty acting on behalf of oip that mr kaplan acting on behalf of interstate agreed to place the cash to fund those purchases in escrow and that any reasonable request by mr canty on behalf of oip to buy property with that escrowed cash would be granted but only up to the amount of such cash pursuant to the escrow agreement interstate deposited into a money market trust account at the bank escrow account the aggregate amount ie dollar_figure owed oip with respect to the purchases from oip of lot sec_11 and sec_12 and oip's 25-percent inter- ests in lots and escrowed sales proceeds we shall refer to the escrowed sales proceeds and any interest earned thereon and belonging to interstate pursuant to paragraph of the escrow agreement as the escrow fund on date oip purchased for dollar_figure an apartment complex brentwood property in irving texas of the total purchase_price that oip paid for the brentwood property dollar_figure was financed through a loan from the resolution trust corpora- tion after debits and credits reflected in the closing state- ment the balance due with respect to the purchase of that property was dollar_figure that balance was paid_by a wire transfer on date in the amount of dollar_figure that mr hefferan authorized be made with a portion of the escrow fund the portion of that dollar_figure wire transfer which was not used to - - pay the balance due on the purchase of the brentwood property ie dollar_figure was not redeposited into the escrow account on date oip purchased from mr canty his residence in orlando florida thereafter mr canty continued to live rent free in that residence of the total purchase_price that oip paid mr canty for his residence dollar_figure was paid with a portion of the escrow fund oip acquired no other residential properties during the early 1990's on date oip purchased for dollar_figure approxi- mately acres of land in vero beach florida vero beach property from the general development_corporation general which was the debtor in possession of that property general provided financing to oip for that purchase in the amount of dollar_figure and retained a purchase_money_mortgage on the vero beach property with respect to that loan after debits and credits reflected in the closing statement with respect to the purchase of the vero beach property the balance due from oip to general was dollar_figure that amount was paid_by a dollar_figure check drawn on the escrow account signed by mr hefferan and dated date on date oip purchased for dollar_figure million an apartment complex in fort worth texas quail ridge property from american national insurance_company american national american national provided financing to oip for that purchase in the amount of dollar_figure and retained a mortgage on the quail - ridge property with respect to that loan after debits and credits reflected in the closing statement with respect to the purchase of the quail ridge property the balance due from oip to american national was dollar_figure the check signed by mr hefferan and dated date which was drawn on the escrow account in order to pay that amount due was for dollar_figure the portion of that dollar_figure check that was not used to pay the balance due on the purchase of the quail ridge property i1 e dollar_figure was not redeposited into the escrow account mr kaplan the president of xway was aware that mr canty contemplated structuring the sales by oip of lot sec_11 and sec_12 and oip's 25-percent interests in lots and so as to qualify for like-kind_exchange treatment under sec_1031 mr kaplan believes that at approximately the time of those sales and probably within days after those sales mr canty made him generally aware of properties that mr canty was interested in purchasing including the properties in vero beach florida and in texas that were ultimately purchased with a portion of the escrow fund however the escrow agreement did not identify any particular property to be purchased thereunder and did not identify what portion of the escrowed sales proceeds was to be used to purchase such property and what portion was to remain as boot under sec_1031 moreover although the escrow agreement required oip to identify within days after date any property that it wanted interstate to acquire pursuant to the escrow agreement replacement_property by notifying interstate in writing of the identity of any such property oip did not comply with that requirement although the escrow agreement required interstate upon identification by oip of a replacement_property to execute with the owner of such property an assignable contract to purchase it provided that interstate's total potential liability on default under such a contract did not exceed an amount payable with respect to such property that was equal to the agreed amount as defined in paragraph e of the escrow agreement interstate did not comply with that requirement with respect to at least three of the four replacement properties that were ultimately purchased by oip with a portion of the escrow fund instead oip acquired at least those three properties through preexisting contracts in its own name or without any contract at all the escrow agreement did not permit any withdrawals to be made from the escrow fund except to pay for any replacement_property acquired by oip to pay oip the agreed amount as defined in paragraph e of the escrow agreement within three business days after interstate received written notice from oip that oip did not identify all or any of the replacement_property within days after date to pay oip no later than the escrow agreement required such written notice by oip to interstate to be made at any time after the expiration of that 45-day period - - five business days after the expiration of the 180-day period after date any portion of the agreed amount as defined in paragraph e of the escrow agreement that had not been expended by interstate within that 180-day period for the purchase of replacement_property or that had not previously been paid to oip pursuant to paragraph d of the escrow agreement relating to oip's failure to identify all or any of the replace- ment property within days after date and to pay any remaining portion of the escrow fund to interstate within five days after the expiration of the 180-day period after date nonetheless after the expiration of the 45-day period after date and before the expiration of the 180-day period after that date a check in the amount of dollar_figure which was signed by john hefferan payable to oip and dated date was drawn on the escrow fund the purpose for that withdrawal as stated on that check was draw re canty in addition a check in the amount of dollar_figure which was signed by john hefferan payable to canti carriage company and dated date was drawn on the escrow fund the purpose for that withdrawal as stated on that check was draw although the dollar_figure check payable to canti carriage company was signed by john hefferan mr canty wrote both the name of the payee and the amount on that check furthermore on date oip received a distribution of dollar_figure from the escrow fund which comprised all the moneys remaining in that fund as of that date in addition to writing the name canti carriage company and the amount on the check in the amount of dollar_figure dated date which was drawn on the escrow fund mr canty wrote in the name of the payee on at least several other checks drawn on the escrow account and presented those checks to mr hefferan for his signature mr canty also reviewed and balanced the bank statements issued by the bank with respect to the escrow account the general ledger of oip contained entries relating to the escrow fund including entries relating to the interest credited monthly to that fund and belonging to interstate pursuant to paragraph of the escrow agreement the following entries were made in oip's general ledger with respect to the escrow fund - - bscrow funds rec -i park sale asset glo0043 glo0043 glo0044 glo0044 glo0044 glo0044 glo0043 glo0045 glo0044 glo0045 glo0045 glo0044 glo0045 glo0045 glo0043 glo0044 glo0046 record starker sale of i park land purchase of bad funds interest interest from esc i-4 escrow i-4 escrow interest_income i-4 kscrow interest_income i-4 kscrow deposit for purchase of qfw from escrow am natnl-consid contract fr escrow interest_income i-4 kscrow purchase bainbridge- from kscrow dist of excess funds from i-4 escrow interest_income i-4 kscrow dist of excess i park esc funds to oip record purchase of vero from esc funds purchase of qfw from esc funds interest_income i-4 kscrow final dist i-4 escrow-dist excess funds income income for totals for account number in schedule d of petitioners' taxable_year ended february dollar_figure dollar_figure gl gl gl gl gl gl gl gl gl gl gl gl gl gl gl gl gl big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number oocr oocr oocr oocr oocr big_number oocr 50cr oocr 1ocr dollar_figure consolidated_return for the petitioners reported and recognized aggregate gains in the amount of dollar_figure from the sales by oip of lot sec_11 and sec_12 and oip's 25-percent interests in lots and tioners to be boot under sec_1031 claimed sec_1033 real_estate_transaction during petitioners' taxable_year ended february oip owned a 50-percent interest in a partnership known as those reported gains were considered by peti- --- - sandlake executive center sandlake and sandlake owned an percent interest in a partnership known as chancelor concourse joint_venture ccjv ccjv had been formed to purchase develop and sell a particular parcel of real_property around june or date the orange county school board and orange county florida condemned the real_property owned by ccjuv ccuv real_property and oip received certain cash proceeds condemnation proceeds as a result of that condemnation the terms of a document entitled warranty deed which bears the date of date was signed by mr canty as president of oip and was recorded on date re- corded vero beach property warranty deed recite that oip was transferring the vero beach property to fiic for dollar_figure and other valuable consideration that document also recites that dollar_figure in document stamps was paid to the state of florida with respect to the transfer recited in that document based on the amount of such document stamps the value of the vero beach property for florida document stamp purposes was dollar_figure the terms of a document entitled assumption of obligations under promissory note and mortgage deed which also bears the date of date was signed by mr canty as president of fiic and was never recorded recite that fiic agreed to ‘as discussed above oip had purchased the vero beach prop- erty on date petitioners claim that oip acquired that property on that date as part of a like-kind_exchange under sec_1031 - be bound by the promissory note in the amount of dollar_figure and the purchase_money_mortgage with respect to that note that oip had executed in favor of general on date when oip had acquired the vero beach property and to meet the obliga- tions created thereby and does hereby release and hold harmless oip from any and all liability associated therewith the terms of a document entitled warranty deed which also bears the date of date was signed by mr canty as president of fiic and was never recorded recite that fiic was transferring the vero beach property to irf one of fiic's wholly owned subsidiaries for dollar_figure and other valuable consideration as of date irf had assets of dollar_figure the terms of a document entitled quit--claim deed which bears the date of date was signed by mr canty as president of irf and was never recorded irf quitclaim_deed document recite that irf in consideration of the sum of dollar_figure does hereby quitclaim unto oip all the right title interest claim and demand which irf has in all of government lot three lying in sec_29 township range east indian river county florida the government lot three referred to in the irf quitclaim_deed document consisted of approximately acres 3-acre parcel of the vero beach property of the approximately 5-acre vero beach property which oip had acquired from general on date there is no road access to the 3-acre parcel of the - - vero beach property which is bounded on the eastern side by the indian river and is landlocked on the remaining three sides the terms of the irf gquitclaim deed document state that the consideration of dollar_figure recited therein was to be evidenced by a purchase money note and a mortgage in that amount which also were to bear the date of date the terms of a document entitled note oip note which also bears the date of date was signed by mr canty as president of oip and was never recorded recite that oip promised to pay irf dollar_figure on a date that i sec_36 months after date with interest after maturity at the rate of per cent per annum until paid the terms of a document entitled this indenture which also bears the date of date was signed by mr canty as president of oip and was never recorded recite that oip as mortgagor for and in consideration of nine hundred fifty thousand dollars has granted bargained and sold to the mortgagee irf the 3-acre parcel of the vero beach property as security for the payment of the oip note except as described above with respect to the dollar_figure in document stamps that the recorded vero beach property warranty deed recites was paid to the state of florida no florida trans-- fer tax or florida intangibles tax was paid with respect to the various transactions and indebtedness among oip fiic and or irf that were recited in the above-described documents regarding the vero beach property and regarding the 3-acre parcel of the - vero beach property nor was any real_estate tax paid as of date on the vero beach property for any of the years and during the examination in by respondent of petitioners' consolidated_returns for the years at issue mr canty informed respondent's examining agent that no replacement_property had yet been purchased with respect to the condemnation proceeds that oip received as a result of the condemnation of the ccjv real prop- erty around date ccc one of fiic's subsidiaries which was engaged in auto sales during the years at issue used the vero beach property as collateral with respect to a loan that it was seeking from the bank in date mr canty as president of oip and irf contracted to have an appraisal done of the 5-acre vero beach property and approximately acres of land adjacent to that property consisting of three parcels 54-acre real_property the property appraised had approximately miles of waterfront on the indian river and approximately big_number feet of frontage on u s highway in a report dated date the ap- praiser concluded that the highest_and_best_use for the property appraised was future residential development or as an alterna- tive highest_and_best_use as sic for conservation in de- scribing the 54-acre real_property the appraiser stated - - the owner of the subject property has under contract three parcels of land that abut the original acres vero beach property to the west these parcels under contract make up the balance of the dollar_figure acres of the subject property and are considered to be cru- cial attributes of the subject property by which the acquisition of this property will provide additional upland acreage increased ingress and egress to the eastern portion of the subject and frontage for future commercial development on u s highway one two of three parcels have disclosure provisions within the contract which prevent the buyer or seller from dis-- closing information such as price terms or closing date etc the third parcel of land under contract is from j c enterprises inc river farms inc grantee for grantor to indian dollar_figure cash to the seller this parcel has frontage on u s highway one and contains approximately dollar_figure acres or big_number square feet this parcel like the other two parcels is zoned rm-6 by indian river county allowing residential devel- opment at a maximum density of six units per acre the sales_price results in a value per acre of dollar_figure or dollar_figure per unit the appraiser estimated that the as property as proposed to be developed on date atlantic letter to oip as the borrower of the is value of the appraised was dollar_figure gulf communities sent a loan that general had made to oip on date in order to finance in part oip's acquisition from general of the vero beach property that letter stated in pertinent part the following information is provided to you pursuant to your request of date for payoff information petitioners reflected the condemnation of the ccjuv real_property and the receipt by oip of the condemnation proceeds collectively the condemnation transaction in both their books_and_records and their consolidated_return for the taxable_year - - ended date as the elimination of oip's 50-percent interest in sandlake and the realization by oip of a deferred gain under sec_1033 in the amount of dollar_figure notice_of_deficiency in the notice_of_deficiency notice issued to petitioners respondent determined inter alia that the aggregate gains realized by oip and not just the boot reported by petitioners on its sales of lot sec_11 and sec_12 and oip's 25-percent interests in lots and during the taxable_year ended date must be recognized and included in petitioners' consolidated_return for that year because those gains do not qualify for nonrecognition treatment under sec_1031 respondent also determined in the notice that the gain realized by oip as a result of the condemnation transaction must be recognized and included in petitioners' consolidated_return for the taxable_year ended date because that gain does not qualify for nonrecognition treatment under sec_1033 respondent further determined in the notice inter alia that petitioners are liable for all the taxable years at issue except the taxable_year ended date for addi- tions to tax under sec_6651 for failure_to_file timely their consolidated_returns for those years and for accuracy- related penalties under sec_6662 because of negligence or disregard of rules and regulations opinion o7 - petitioners bear the burden of proving that the determina-- tions in the notice are erroneous see rule a 290_us_111 claimed sec_1031 real_estate transactions petitioners claim that except for the boot which they recognized in their consolidated_return for the taxable_year ended date they are entitled to nonrecognition treatment under sec_1031 with respect to the aggregate gains realized during that taxable_year as a result of oip's disposi- tion of lot sec_11 and sec_12 and oip's 25-percent interests in lots and respondent counters that the record does not support petitioners' position ’ sec_1031 provides in pertinent part a nonrecognition_of_gain_or_loss from exchanges solely in_kind -- in general --no gain_or_loss shall be recognized on the exchange of property held for productive use in a trade_or_business or for in- vestment if such property is exchanged solely for property of like_kind which is to be held either for productive use in a trade_or_business or for investment requirement that property be identified and that exchange be completed not more than days after transfer of exchanged property -----for ‘we note that the parties do not rely on sec_1_1031_k_-1 income_tax regs in advancing their respective positions under sec_1031 in general those regulations are effective for transfers of property occurring on or after date see sec_1_1031_k_-1 income_tax regs - - purposes of this subsection any property received by the taxpayer shall be treated as property which is not like-kind_property if-- a such property is not identified as property to be received in the exchange on or before the day which i sec_45 days after the date on which the taxpayer transfers the property relinquished in the exchange or b such property is received after the earlier of-- the day which i sec_180 days after the date on which the taxpayer transfers the property relinguished in the ex- change or the due_date determined with regard to extension for the trans- feror's return of the tax imposed by this chapter for the taxable_year in which the transfer of the relinquished_property occurs transactions that take the form of a cash sale and reinvest-- ment cannot in substance qualify as an exchange under sec_1031 even though the end result may be the same as a reciprocal exchange of properties see 480_f2d_710 4th cir 385_f2d_238 5th cir as we indicated in 74_tc_555 the exchange requirement under sec_1031 poses an analytical problem because it runs headlong into the familiar tax law maxim that the substance of a transaction controls over form in a sense the sub- stance of a transaction in which the taxpayer sells property and immediately reinvests the proceeds in like-kind_property is not much different from the substance of a transaction in which two parcels are exchanged without cash 480_f2d_710 4th cir yet if the - - exchange requirement is to have any significance at all the perhaps formalistic difference between the two types of transactions must at least on occasion engender different results accord 602_f2d_1341 9th cir petitioners argue that the four properties acquired by oip ie the brentwood property mr canty's residence the vero beach property and the quail ridge property are like-kind properties within the meaning of sec_1031 and that those properties a were identified as required by sec_1031 a a within days after oip disposed of lot sec_11 and sec_12 and oip's 25-percent interests in lots and and b were acquired within the time prescribed by sec_1031 b according to petitioners oip's disposition of lot sec_11 and sec_12 and oip's 25-percent interests in lots and and its acquisition of those four properties were steps in an integrated transaction the substance of which was an exchange of properties qualifying under sec_1031 in support of that position petitioners rely on cases involving multiparty transactions which the courts have characterized as exchanges under sec_1031 including 632_f2d_1171 5th cir affg 69_tc_905 165_f2d_588 5th cir affg on this issue a memorandum opinion of this court dated date 80_tc_491 and barker v commissioner supra respondent does not dispute that the brentwood property the vero beach property and the quail ridge property are like-kind - - properties within the meaning of sec_1031 respondent contends however that mr canty's residence does not qualify as like-kind_property within the meaning of sec_1031 respondent also disputes that the four properties acquired by oip were identified within the time prescribed by sec_1031 a a although respondent acknowledges that petition- ers did attempt to structure their date sales of real_property to take the form of a sec_1031 like-kind_exchange respondent maintains that the substance of those transactions shows that they do not qualify for sec_1031 treatment respondent also argues that the cases relied on by petitioners involving multiparty transactions are distinguishable from the present case in that the record in the present case does not show any single integrated_plan at the time of the date disposition by oip of lot sec_11 and sec_12 and oip's 25-percent interests in lots and moreover according to respondent unlike the situations in garcia barker and haden petitioners here had effective_control over the sales proceeds the sales proceeds were subject_to the control of canty's longtime friend and attorney heffernan sic heffernan sic wrote checks to ‘according to respondent petitioners' sic attempt to stretch sec_1031 to cover the purchase of canty's home the property petitioners sold were commercial real_estate lots canty continued to live in the home after the purchase and did not pay rent to petitioners this transaction appears to be more of another draw to canty than an acquisition of real_estate for investment purposes --- - canty from the proceeds rather than an exchange the transaction was a sale with the proceeds put into an account subject_to canty's control on the instant record we reject for various reasons dis- cussed below petitioners' position that they are entitled to nonrecognition treatment under sec_1031 with respect to the gains at issue first on that record we find that petitioners have failed to establish that mr canty's residence qualifies as like-kind_property under sec_1031 mr canty testified that oip acquired that residence in order to establish a rental operation consisting of single-family residential units in southeast orlando florida based on our observation of mr canty's demeanor we have reservations about his credibility moreover we have found that mr canty continued to live rent free in his residence after oip acquired it on date and that oip acquired no other residential properties during the early 1990's we are not required to and we shall not rely on mr canty's uncorroborated testimony about the reason for oip's acquisition of mr canty's residence which testimony serves the interests of petitioners see 877_f2d_624 7th cir affg tcmemo_1987_295 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 87_tc_74 second on the instant record we find that petitioners have failed to establish that oip identified within days after july - - as required by sec_1031 a three of the four properties that it ultimately acquired with a portion of the escrow fund ie mr canty's residence the vero beach prop- erty and the quail ridge property as properties to be received by oip along with the brentwood property in exchange for lot sec_11 and sec_12 and oip's 25-percent interests in lots and as for the brentwood property oip acquired that property on date the day after the sales of the real_estate interests in question were effected we conclude that that property was timely identified as required by sec_1031 a a to support their position that oip complied with sec_1031 a a petitioners rely on mr canty's testimony that prior to date the date on which oip sold the real_estate interests in question and on which the escrow agreement was entered into he notified mr kaplan the president of xway who did not testify at the trial in this case of the identity of all of the properties that oip ultimately acquired with a portion of the escrow fund and the parties' stipulation that mr kaplan believes that at approximately the time of the sales by oip of lot sec_11 and sec_12 and oip's 25-percent interests in lots and and probably within days thereafter mr canty made mr kaplan generally aware of properties that mr canty was interested in purchasing including the properties in vero beach florida and texas that were ultimately purchased with a portion of the escrow fund - - with respect to mr canty's testimony on which petitioners are relying as we stated above we have reservations about his credibility moreover mr canty's testimony that he notified mr kaplan prior to date of the identity of the proper- ties that oip intended to acquire with the escrowed sales pro- ceeds is belied by the escrow agreement itself that agreement recited that as of date oip was in the process of identifying a parcel or parcels of real_property to be acquired in addition the escrow agreement did not identify any particular property to be purchased thereunder and did not identify what portion of the escrowed sales proceeds would be used to purchase such property and what portion would remain as boot under sec_1031 furthermore although the escrow agreement required oip to identify within days after date any property that it wanted interstate to acquire pursuant to the escrow agreement by notifying interstate in writing of the identity of any such property oip did not comply with that requirement we are not required to and we shall not rely on mr canty's uncorroborated testimony that prior to date he informed mr kaplan of the identity of the properties to be received by oip in exchange for lot sec_11 and sec_12 and oip's 25-percent interests in lots and which testimony serves the interests of petitioners see lerch v commissioner supra geiger v commissioner supra tokarski v commissioner supra - -- with respect to the parties' stipulation on which petition- ers are relying we find that stipulation to be vague general and inconclusive in establishing that oip complied with sec_1031 a a that stipulation merely shows that mr kaplan believes that at approximately the time of the sales by oip of the real_estate interests in question and probably within days thereafter mr canty made mr kaplan generally aware of properties that he was interested in purchasing including but not limited to the properties that were ultimately purchased with a portion of the escrow fund in this connection it is noteworthy that mr canty who negotiated all real_estate trans-- actions on behalf of the various petitioners involved in real_estate investment testified that as a negotiating tactic he sometimes intentionally stalled the closing of real_property on which a real_estate contract had been signed in order to attempt to lower the purchase_price as far as mr canty was concerned his negotiations on real_estate transactions on behalf of oip and other petitioners were not final until a real_estate deal was actually closed third on the record before us we find that petitioners have failed to show that oip acting through its president mr canty did not have control_over the escrowed sales proceeds see 52_tc_394 the statute sec_1031 only requires that as the end result of an agree- ment property be received as consideration for property trans-- -- - ferred by the taxpayer without his receipt of or control_over cash on that record we further find that although the terms of the escrow agreement imposed controls on oip's access to the escrowed sales proceeds prior to the expiration of days after date mr hefferan violated those terms and permitted mr canty acting on behalf of oip to control the disbursement of those proceeds prior to the expiration of that 180-day period for purposes other than the acquisition of replacement_property consequently the present case is distinguishable from the cases on which petitioners are relying involving taxpayers who did not receive or have control_over cash in multiparty transactions that the courts characterized as exchanges under sec_1031 to support their position that oip did not have control_over the escrowed sales proceeds petitioners rely on the testimony of mr hefferan and his clear fiduciary obligations under the ethical canons of the florida bar although mr hefferan signed the escrow agreement as interstate's trustee testified that he understood his position under the escrow agreement to be that of interstate's trustee and had fidu- ciary obligations to interstate as interstate's trustee we find certain of mr hefferan's actions with respect to the escrow fund and the escrow agreement to be inconsistent with the terms of that agreement the record establishes that mr hefferan had no recollection of ever consulting with mr kaplan xway's president or any - - other representative of xway or interstate regarding disburse- ments from the escrow fund or any other matter relating to that fund or the escrow agreement and that all mr hefferan's contacts regarding those matters were with mr canty the record also shows that mr hefferan's actions with respect to the escrow fund and the escrow agreement complied with the wishes of mr canty regardless whether those actions violated certain provisions of that agreement to illustrate the terms of the escrow agreement did not permit any withdrawals to be made from the escrow fund except to pay for any replacement_property acquired by oip to pay oip the agreed amount as defined in paragraph e of the escrow agreement within three business days after interstate received written notice from oip that oip did not identify all or any of the replacement_property within days after date to pay oip no later than five business days after the expiration of the 180-day period after date any portion of the agreed amount as defined in paragraph e of the escrow agreement that had not been expended by interstate within that 180-day period to purchase replacement_property or that had not previously been paid to oip pursuant to paragraph d of the escrow agreement relating to oip's failure to identify all or any of the replacement_property within days after date and to pay any remaining portion of the escrow fund to interstate within five days after the expiration of the 180-day - - period after date the record does not disclose that pursuant to paragraph d of the escrow agreement oip gave written notice to interstate subsequent to the expiration of the 45-day period after date that it did not identify all or any of the replacement_property within that 45-day period nonetheless in violation of the terms of the escrow agreement after the expiration of that 45-day period and before the expira-- tion of the 180-day period after date the following withdrawals were authorized by mr hefferan and made from the escrow fund which were not used to acquire a replacement prop- erty mr hefferan signed a dollar_figure check drawn on the escrow account payable to oip and dated date the purpose for that withdrawal as stated on that check was draw re canty mr hefferan signed a dollar_figure check drawn on the escrow account payable to canti carriage company and dated date the purpose for that withdrawal as stated on that check was draw on date mr hefferan signed a dollar_figure check drawn on the escrow account which was to be used to pay the dollar_figure balance due with respect to oip's acquisi- tion of the quail ridge property after debits and credits re- flected in the closing statement the portion of that dollar_figure check which was not used to pay that amount due ie dollar_figure although the dollar_figure check payable to canti carriage com- pany was signed by john hefferan mr canty wrote both the name of the payee and the amount on that check - - was not redeposited into the escrow account on date oip received a distribution of dollar_figure from the escrow fund which was all the moneys remaining in that fund as of that date in addition on date even prior to the expiration of the 45-day period after date mr hefferan authorized a dollar_figure wire transfer drawn on the escrow account which was to be used to pay the dollar_figure balance due with respect to oip's acquisition of the brentwood property after debits and credits reflected in the closing statement the portion of that dollar_figure wire transfer that was not used to pay that amount due i1 e dollar_figure was not redeposited into the escrow account in summary in violation of the terms of the escrow agreement prior to the expiration of days after date mr hefferan authorized withdrawals from the escrow fund totaling dollar_figure which were paid to oip to oip's affiliate ccc or otherwise not used to acquire a replacement_property pursuant to the escrow agreement ’ other examples of noncompliance with the terms of the escrow agreement to which mr hefferan acquiesced include the following although the escrow agreement required oip to iden- tify within days after date any replacement_property that it wanted interstate to acquire pursuant to the escrow agreement by notifying interstate in writing of the identity of any such property oip did not comply with that requirement in addition although the escrow agreement required interstate upon identification by oip of replacement_property to execute with the owner of such property an assignable contract to purchase such property provided that interstate's total potential liabil- ity on default under such a contract did not exceed an amount payable with respect to such property that was equal to the continued -- -- petitioners contend that the foregoing withdrawals subse- guent to the expiration of the 45-day period after date and prior to the expiration of the 180-day period after that date were permissible under paragraph d of the escrow agreement ’ that is because according to petitioners that paragraph could reasonably be interpreted to permit mr hefferan as interstate's trustee to disburse any funds that were not necessary to acquire replacement_property to oip at its election after the expiration of days after date we disagree and reject petitioners' construction of paragraph d of the escrow agreement as an unreasonable interpretation of that paragraph paragraph d of the escrow agreement provided d disposition of funds if some or all like_kind properties are not acquired in the event that the non simultaneous like_kind exchange of the exchange prop- erty contemplated hereunder is not consummated in whole or in part in accordance with the provisions of this paragraph buyer and exchangor agree that the escrow agent shall distribute the escrow fund as follows continued agreed amount as defined in paragraph e of the escrow agreement interstate did not comply with that requirement with respect to at least three of the four replacement properties that were ultimately purchased by oip with a portion of the escrow fund instead oip acquired at least those three properties through preexisting contracts in its own name or without any contract at all ‘petitioners do not address the withdrawal of dollar_figure on date before the expiration of the 45-day period after date that was supposed to have been but was not used to purchase the brentwood property -- - in the event exchangor does not identify all or any of the like_kind property within the forty-five day period referred to in a above then exchang- or shall notify buyer in writing at any time after the expiration of such forty-five day period and buyer within three business days of receipt of said written notice shall cause escrow agent to pay to exchangor an amount equal to the agreed amount it was only in the event that oip did not identify all or any of the replacement_property within days after date that oip had the right under that paragraph to notify interstate in writing at any time after the expiration of that 45-day period in which event mr hefferan as interstate's trustee became obligated to pay oip the agreed amount as defined in paragraph e of the escrow agreement within three business days after receipt of such written notice in this connection it is significant that the escrow agreement did not identify what portion of the escrowed sales proceeds was to be used to purchase replacement_property and what portion was to remain as boot under sec_1031 and the record does not disclose the date after date on which the parties to the escrow agreement knew what portion of those proceeds would remain as boot under sec_1031 it is also significant that if as petitioners contend oip complied with paragraph a of the escrow agreement and notified interstate in writing within days after date of the identity of all four of the properties that it ultimately ac- guired with a portion of the escrow fund it would not have been - al --- entitled under paragraph d of the escrow agreement to give written notice to interstate after that 45-day period that it did not identify all or any of the replacement_property and inter- state would not have been obligated to pay oip within three business days after having received such notice the agreed amount as defined in paragraph e of that agreement instead oip would have been required to wait until the expira- tion of the 180-day period after date in order to have been entitled to receive no later than five days thereafter any moneys remaining in the escrow fund to which it was entitled under paragraph d of the escrow agreement ’ based on our examination of the entire record in this case we find that petitioners have failed to establish that they are entitled to nonrecognition treatment under sec_1031 with respect to the aggregate gains at issue that were realized on the disposition by oip of lot sec_11 and sec_12 and oip's 25-percent inter- ests in lots and accordingly we sustain respondent's determination with respect to those gains claimed sec_1033 real_estate_transaction the sole dispute between the parties is whether the alleged purchase by oip from irf of the 3-acre parcel of vero beach 2tf as we have found oip did not comply with par a of the escrow agreement and did not identify in writing all or any of the replacement_property within days after date it would have been required to give written notice to interstate after that 45-day period however no such written notice is in the record - -- property on date should be recognized for purposes of determining whether petitioners are entitled to nonrecognition treatment under sec_1033 with respect to the condemnation proceeds that oip received respondent contends that the record shows that there was no valid nontax business reason for the alleged purchase by oip from irf and that that alleged purchase was not bona_fide but was a sham_transaction for tax purposes in support of that contention respondent maintains inter alia that there was no valid nontax business reason for the purported transfers of the vero beach property by oip to fiic and by fiic to irf those purported transfers also were sham transactions for tax purposes the deed relating to the alleged sale by irf to oip of the 3-acre parcel of the vero beach property was not recorded nor was the deed relating to the alleged transfer by fiic to irf recorded oip allegedly paid dollar_figure for the acre parcel of the vero beach property through issuance of a note which was of the cost of the larger parcel the entire 5-acre vero beach property four months earlier when the deed was recorded purportedly transferring the entire vero beach property from oip to fiic for only dollar_figure the value of that entire property based on the amount of florida document stamps paid no florida intangibles tax or florida transfer_tax was paid with respect to the purported transfer of the vero beach property from fiic to irf or with respect to the purported transfer by irf to oip of the 3-acre parcel of the vero beach -- - property and the vero beach property was used around date as security for a loan to ccc an affiliate of oip which shows that the various members of petitioners' consolidated_group were not kept separate petitioners claim that oip transferred the vero beach property to fiic in order to protect that property from the creditors of oip petitioners also contend that oip transferred the vero beach property to fiic and that fiic transferred it to irf in contemplation of irf's using that property in a joint_venture with another entity in that regard petitioners assert that joint_venture partners and lending banks required the use of discrete entities to hold development properties such as irf for bankruptcy protection and other reasons according to petitioners the anticipated joint_venture never came to pass and consequently irf transferred the 3-acre parcel of the vero beach property to oip for a sales_price of dollar_figure which was paid_by a purchase money note secured_by a mortgage the only evidence in the record with respect to the alleged reasons for the purported transfers of the vero beach property from oip to fiic and from fiic to irf and the purported transfer of the 3-acre parcel of the vero beach property from irf to oip is the testimony of mr canty the president of those various corporations as we indicated above based on our observation of his demeanor we have questions about mr canty's credibility moreover other evidence in the record belies his testimony by - way of illustration the deed reciting that oip was transferring the vero beach property to fiic on date was not recorded until date under florida law a convey- ance of real_property will not be effective against the trans- feror's creditors unless it is recorded see fla stat ann sec west the failure to record the deed purportedly transferring the vero beach property from oip to fiic until almost months after the transfer allegedly took place belies petitioners' contention based on mr canty's testimony that oip transferred the vero beach property to fiic on date in order to protect that property from the creditors of oip we are not required to and we shall not rely on mr canty's uncorroborated testimony about the reasons for the purported transfers in question which testimony serves the interests of petitioners see lerch v commissioner f 2d pincite geiger v commissioner f 2d pincite tokarski v commissioner t c pincite it is also noteworthy that when oip allegedly transferred the vero beach property to fiic on date the only consideration that it purportedly received from fiic was an agreement by fiic to be bound by the promissory note in the amount of dollar_figure and the purchase_money_mortgage with respect to that note which oip had executed in favor of general on date when oip acquired the vero beach property the record does not show that fiic made any payments with respect - - to that promissory note which indicates to us that the purported transfer from oip to fiic should not be respected for tax pur- poses in addition mr canty testified that he believed that the vero beach property was worth much more than the dollar_figure that oip paid to acquire it on date thus according to mr canty's own testimony the alleged transfer by oip to fiic of the vero beach property on date must have been for less than that property's fair_market_value another indication that that transfer should not be respected for tax purposes finally we note that petitioners presented no evidence showing that oip made any payments on the alleged note in the amount of dollar_figure that it claims it paid to acquire the acre parcel of the vero beach property from irf another reason supporting respondent's position that that alleged transfer should not be respected for tax purposes based on our examination of the entire record before us we find that petitioners have failed to show that oip's alleged purchase of the 3-acre parcel of the vero beach property on date should be recognized for purposes of sec_1033 consequently we sustain respondent's determination with respect to the gain realized by oip as a result of the condemna- tion of the ccjv real_property addition_to_tax under sec_6651 -- - respondent determined that petitioners are liable for the addition_to_tax under sec_6651 for each of the taxable years at issue except for the taxable_year ended date in support of petitioners' position that respondent's determinations are wrong petitioners assert only petitioners believe that no additional tax is due and owing and that there- fore no deficiency penalties apply with respect to any year because of the operation of the net_operating_loss_carryover we have sustained respondent's determinations in the notice regarding petitioners' consolidated_return positions under sec_1031 and under sec_1033 and petitioners conceded all of the remaining determinations in the notice in the stipulation of settled issues that the parties filed in this case stipula- tion of settled issues on the record before us we find that petitioners have failed to show that respondent erred in making the determinations in the notice under sec_6651 consequently we sustain those determinations accuracy-related_penalty under sec_6662 a respondent determined that petitioners are liable for the accuracy-related_penalty under sec_6662 for each of the taxable years at issue except the taxable_year ended date petitioners contend that those determinations are wrong because no additional tax is due and owing and therefore no accuracy related penalty applies there was substantial_authority for the position taken on the consolidated a7 - tax returns and there is a sufficient uncontroverted basis in the record to conclude that petitioners relied in good_faith on petitioners' professional return preparer c p a clarence riggs in taking the positions on petitioners' returns sec_6662 imposes an accuracy-related_penalty equal to percent of the underpayment_of_tax resulting from a substan- tial understatement of income_tax an understatement is equal to the excess of the amount of tax required to be shown in the tax_return over the amount of tax shown in the tax_return see sec_6662 da a and is substantial in the case of a corporation if it exceeds the greater of percent of the tax required to be shown or dollar_figure see sec_6662 a and b the amount of the understatement is reduced to the extent that it is attributable to an item for which there was substan- tial authority see sec_6662 b in order to satisfy the substantial_authority standard of sec_6662 d b petitioners must show that the weight of authorities supporting their position is substantial in relation to those supporting a contrary position see 91_tc_686 affd 893_f2d_656 4th cir sec_1 d income_tax regs the substantial_authority standard is not so stringent that a taxpayer's treatment must be one that is ultimately upheld in litigation or that has a greater than percent likelihood of being sustained in litigation see sec_1_6662-4 d income_tax regs a taxpayer may have substantial -- - authority for a position even where it is supported only by a well-reasoned construction of the pertinent statutory provision as applied to the relevant facts see sec_1_6662-4 income_tax regs there may be substantial_authority for more than one position with respect to the same item see sec_1_6662-4 d income_tax regs the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for such portion and that the taxpayer acted in good_faith see sec c the determination of whether a taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances including the taxpayer's efforts to assess his or her proper tax_liability the knowledge and experience of the taxpayer and the reliance on the advice of a professional such as an accountant see sec_1_6664-4 b income_tax regs in the case of claimed reliance on the accountant who prepared the taxpayer's tax_return the taxpayer must establish that correct information was provided to the accountant and that the item incorrectly claimed or reported in the return was the result of the accountant's error see 70_tc_158 we have held above that petitioners have failed to show that they are entitled to nonrecognition treatment under sec_1031 and under sec_1033 moreover petitioners adduced no evi- dence and make no argument with respect to the various other --- - determinations in the notice that petitioners conceded in the stipulation of settled issues consequently we reject petition-- ers' position that respondent's determinations under sec_6662 are erroneous because there is no additional tax due for any of the taxable years for which respondent determined that petitioners are liable for the accuracy-related_penalty under sec_6662 on the record before us we find that petitioners have failed to show that there was substantial_authority for the position that they took in the consolidated_returns under sec-- tion sec_1031 under sec_1033 and with respect to the other determinations in the notice which petitioners conceded as for petitioners' claim that they relied on the advice of mr riggs their return preparer in taking the positions re- flected in the consolidated_returns the record does not estab- lish what specific information petitioners allegedly provided to him petitioners did not call mr riggs as a witness the only evidence regarding petitioners' reliance on mr riggs is the following general and conclusory testimony of mr canty well we put everything in a box and we took it over to him we gave him all the information on the sales that we had and tried to answer all his questions he took it all in the back room and did whatever they do -- did the books did the tax returns as we previously indicated we find the cases on which petitioners rely to support their position under sec_1031 to be distinguishable from the present case consequently their reliance on those cases is misplaced -- - we are unwilling to rely on the foregoing testimony to establish that there was reasonable_cause and that petitioners acted in good_faith in taking their consolidated_return positions under sec_1031 under sec_1033 and with respect to the other determinations in the notice which petitioners conceded on the record before us we find that the petitioners have failed to establish any error in respondent's determinations that they are liable for the accuracy-related_penalty under sec_6662 for each of the taxable years at issue except the taxable_year ended date to reflect the foregoing and the concessions of petitioners decision will be entered for respondent
